Exhibit 10

SHARE EXCHANGE AGREEMENT



THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), is entered into as of November
20, 2008, by and between Montana Mining Corp., a Nevada corporation (the
“Company”), Produced Water Solutions, Inc., a private company incorporated in
the Province of Alberta (“PWS”), and the shareholders of PWS (the
“Shareholders”);



WITNESSETH:
 

WHEREAS, the Shareholders own one hundred (100) no par value shares of PWS,
which shares constitute 100% of the issued and outstanding shares and 100% of
the ownership of PWS (the “PWS Shares”); and
 
WHEREAS, the Company desires to acquire from the Shareholders, and the
Shareholders desire to transfer to the Company, all of the PWS Shares in
exchange for six million (6,000,000) shares of $0.001 par value common stock of
the Company (the “Company Shares”) to be distributed pro rata by the Company to
the Shareholders; and
 
WHEREAS, as inducement to execute this Agreement, the Company will loan PWS one
hundred thousand dollars ($100,000) in the form of a promissory note secured by
PWS’s proprietary technology to ensure repayment in the event the parties hereto
fail to close this Agreement; and
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:



ARTICLE I

DEFINITIONS AND INTERPRETATION



1.1     

Defined Terms. Unless otherwise specifically defined in this Agreement or the
context otherwise requires, capitalized terms used in this Agreement shall have
the following meanings:




1.1.1     

“Affiliate” or “Affiliated” means, in relation to any party, any company or
other commercial entity or person which directly or indirectly controls, is
controlled by or is under common control with such party or any of such party’s
directors, supervisors or management personnel.




1.1.2     

“Agreement” means this agreement, the recitals hereto and all Exhibits and
Schedules attached to this Agreement, in each case, as they may be amended or
supplemented from time to time, and the expressions “hereof”, “herein”, “hereto
”, “hereunder”, “hereby”, and similar expressions, when used in this Agreement,
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and unless otherwise indicated, references to sections and
subsections are to sections and subsections in this Agreement.




1.1.3     

“Applicable Law” means any domestic or foreign statute, law, ordinance,
regulation, by-law or order that applies to the Company, PWS or the
Shareholders.




1.1.4     

“Assets” means all of the properties, rights and assets of PWS including,
without limitation, Inventory, cash and cash equivalents, all investments,
accounts receivable, G oodwill, Lands, Fixed Plant and Equipment, Personal
Property and Material Contracts.


3

--------------------------------------------------------------------------------

Exhibit 10



1.1.5     

“Business” means the business of research, development, marketing, and sales of
oilfield produced water treatment systems .




1.1.6     

“Business Day” means any day other than a Saturday, a Sunday or a day on which
chartered banks in the United States of America are authorized or obligated by
law to close .




1.1.7     

“Commission” means the United States Securities and Exchange Commission.




1.1.8     

“Company Shares” mean s six million (6,000,000) shares of $0.001 par value
common stock of the Company.




1.1.9     

“Closing” has the meaning set forth in subsection 2.5.




1.1.10     

“Employees” means all persons engaged in the Business or by PWS including
employees, employees on leave, contract employees and owner-operators, if any.




1.1.11     

“Encumbrance” means any encumbrance of any kind whatever and includes, without
limitation, any adverse claim, security interest, mortgage, lien, hypothecation,
pledge, assignment, charge, trust or deemed trust (whether contractual,
statutory or otherwise arising), or any other right, option or claim of others
affecting the Assets, and any covenant or other agreement, restriction or
limitation on the transfer of the Assets.




1.1.12     

“Environmental Laws” includes all applicable laws, statutes, regulations,
by-laws, rules and Orders of any Governmental Authority where PWS has carried on
business and the common law, relating, in whole or in part, to the environment,
and includes those laws relating to the storage, generation, use, handling,
manufacture, processing, transportation, import, export, treatment, release or
disposal of any Hazardous Substance.




1.1.13     

“Environmental Permits” includes all certificates, approvals, consents,
authorizations, registrations, and licenses issued, granted, conferred, created
or required by any Governmental Authority pursuant to any Environmental Laws.




1.1.14     

“Facilities” means any offices and other buildings used in the Business.




1.1.15     

“Financial Statements” means the audited financial statements of PWS for the
periods ending December 31, 200 8 and December 31, 2007 consisting of a balance
sheet, income statements, statements of operations and notes, copies of which
are attached hereto as Exhibit A.




1.1.16     

“Fixed Plant and Equipment” means all plant, machinery and equipment situated on
the Lands, if any.




1.1.17     

“Governmental Authority” includes any domestic or foreign government whether
state, federal, provincial, or municipal and any governmental agency,
governmental authority, governmental tribunal or governmental commission of any
kind whatsoever.




1.1.18     

“Goodwill” means:

 


 

4

--------------------------------------------------------------------------------

Exhibit 10


 



1.1.18.1     

all customer lists, contracts, files, records and outstanding quotations;




1.1.18.2     

all trademarks (registered or not), trade names, designs, URL and domain names,
logos, industrial design applications and copyrights (registered or not) used in
the Business;




1.1.18.3     

all trade secrets and confidential information of PWS in relation to the
Business;




1.1.18.4     

all know-how of the Business including:




1.1.18.4.1     

all information of a scientific or technical nature whether in oral, written,
graphic, machine readable, electronic or physical form; and




1.1.18.4.2     

all patterns, plans, designs, research data, research plans, trade secrets and
other proprietary know-how, processes, formulas, drawings, technology, blue
prints, flow sheets, equipment and parts lists, instructions, manuals, records
and procedures.




1.1.19     

“Hazardous Substance” means any hazardous waste, hazardous substance, hazardous
material, toxic substance, dangerous substance or dangerous good or contaminant
as defined or identified in any Environmental Law.




1.1.20     

“Inventory” means all inventories of products relating to the Business, all
supplies, and equipment relating thereto.




1.1.21     

“Loss” means any and all loss, liability, damage, cost or expense actually
suffered or incurred by a party resulting from the subject matter of any claim,
including the costs and expenses of any action, suit, proceeding, demand,
assessment, judgment, settlement or compromise relating thereto (including legal
fees on a solicitor’s and his own client basis), net of any tax savings arising
as a result of expensing the same, less the amount of any judgment awarded as a
result of any counterclaim or set-off relating to that claim.




1.1.22     

“Material Contracts” means those agreements listed in Exhibit B hereto.




1.1.23     

“Order” means any order, judgment, injunction, decree, award or writ of any
court, tribunal, arbitrator, Governmental Authority, or other person who is
authorized to make legally binding determinations.




1.1.24     

“Permits” means all permits, licenses, authorizations, agreements or
understandings relating to the Business and issued by any Governmental
Authority, or to which any Governmental Authority is a party, including, without
limitation, the Environmental Permits.




1.1.25     

“Personal Property” means all of the equipment, vehicles, machinery, furniture,
chattels and other tangible personal property used in the Business as at the
Closing and any and all operating manuals, warranty information or other
documentation relating thereto.

 


 

5

--------------------------------------------------------------------------------

Exhibit 10


 



1.1.26     

“Pollution” means any type of environmental damage or contamination which
contravenes any Environmental Law, including, without limiting the generality of
the foregoing, damage to or contamination by any substance, waste, or goods
including, without limiting the generality of the foregoing, any Hazardous
Substance.




1.1.27     

“Shareholders” are the shareholders of PWS, detailed in Exhibit C hereto.




1.1.28     

“Taxes” means all taxes and similar governmental charges, including:




1.1.28.1     

state, federal, provincial, municipal and local, foreign or other income,
franchise, capital, real property, personal property, withholding, payroll,
employer health, transfer, sales, use, excise, goods and services, consumption,
countervail and value added taxes, all other taxes of any kind relating to PWS,
or the Business and imposed by any Governmental Authority, whether disputed or
not; and




1.1.28.2     

assessments, charges, duties, fees, imposts, levies or other governmental
charges and interest, penalties or additions associated therewith.




1.1.29     

“Tax Returns” means all reports, returns and other documents filed or required
to be filed by PWS in relation to the Business in respect of Taxes or in respect
of or pursuant to any domestic or foreign federal, provincial, state, municipal,
territorial or other taxing statute.




1.2     

Number and Gender. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa, and words importing gender
include all genders.




1.3     

Currency. Unless specified, all references to currency in this Agreement shall
mean Canadian dollars.




1.4     

Exhibits. References herein to Exhibits are to the disclosures pertinent to this
Agreement. Any item that is disclosed in a representation or warranty or in the
Exhibits shall be deemed disclosed for all purposes and for every representation
and warranty. The following Exhibits are attached hereto and form part of this
Agreement:




          Exhibits     Description



          A          Financial Statements of PWS

            B          Material Contracts of PWS
            C          Shareholders

          
          Schedules     Description
 

          3.1.8            Encumbered Assets of PWS
          3.1.15          Employees of PWS

               

1.5     Section Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 


 

6

--------------------------------------------------------------------------------

Exhibit 10



ARTICLE II
EXCHANGE OF SHARES



2.1     

Exchange. Upon and subject to the terms of this Agreement, the Company hereby
agrees to issue and deliver the Company Shares, which consist of six million
(6,000,000) shares of common stock to the Shareholders on a pro rata basis, in
exchange for the Shareholders agreement to assign, transfer and set over the PWS
Shares, which consist of one hundred (100) shares or one hundred percent (100%)
ownership of PWS, to the Company at the Closing.




2.2     

Fractional Shares. The Company shall not issue fractional Company Shares in
exchange for the PWS Shares, rather the Company will round fractional shares, if
any, up to the next whole Company Share.




2.3     

Share Valuation Price. The valuation of the PWS Shares shall be deemed
equivalent to the valuation of the Company Shares.




2.4     

Tax Free. The exchange of PWS Shares for Company Shares will be deemed by the
parties to be a tax free exchange.




2.5     

Closing. The closing of the transaction contemplated hereby shall take place on
or before March 13, 2009 (the “Closing”), subject to the approval of the
Company’s stockholders and other pre-closing conditions .




2.6     

Securities Restriction. The Company Shares will be restricted for a period of at
least twelve (12) months from the date of issuance.




2.7     

Finders’ Fee. The Company will issued six hundred thousand (600,000) shares of
the Company’s common stock, par value $0.001, to certain individuals or entities
as consideration for introducing the respective parties and assisting in the due
diligence process at Closing.




ARTICLE III
REPRESENTATIONS AND WARRANTIES



3.1     

PWS. PWS makes the representations and warranties set out hereto to the Company,
recognizing that the Company is relying on such representations and warranties
in entering into the transactions contemplated by this Agreement. All due
diligence searches, investigations or inspections by the Company, up to the
Closing, are without prejudice to the Company’s right to rely upon the
representations and warranties of PWS in entering into the transactions
contemplated by this Agreement. PWS makes these representations and warranties
set out hereto to the Company:




3.1.1     

Formation and Qualification. PWS is a private company incorporated in the
Province of Alberta. PWS is duly registered, licensed or qualified to carry on
the Business in the jurisdictions in wh ich the nature of the Business is now
being conducted by it or the property owned or leased by it makes such
registration, licensing or qualification unnecessary.

 


 

7

--------------------------------------------------------------------------------

Exhibit 10


 



3.1.2     

Authority, Consents and Approvals. PWS has all requisite power and authority to
enter into this Agreement and to perform the transactions contemplated by this
Agreement. This Agreement has been duly authorized, executed and delivered by
PWS and constitutes a legal, valid and binding obligation of PWS enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. No
other proceedings on the part of P WS are necessary to authorize the entering
into of this Agreement and the consummation of the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
agreements contemplated herein will not require PWS to obtain any consent,
waiver, authorization or approval of, or make any prior filing with or give
notice to, any person, except for such consents, waivers, authorizations or
approvals which the failure to obtain or provide same would not be reasonably
likely to have a material adverse effect on the Business.




3.1.3     

Capitalization of PWS. The PWS Shares are the only issued and outstanding shares
of PWA. The PWS Shares are duly authorized, validly issued, fully paid and
non-assessable and are owned of record and beneficially by the Shareholders. The
Shareholders have good and valid title to the PWS Shares, free and clear of all
Encumbrances. There are no outstanding options, warrants or rights to purchase
or acquire, or securities convertible into or exchangeable for, any shares or
other securities in the capital of PWS , and there are no other contracts,
commitments, agreements, understandings, arrangements or restrictions which
require PWS to issue, sell or deliver any of its respective shares or other
securities. The PWS Shares bear no restriction on transfer that would prohibit
conveyance to the Company.




3.1.4     

Corporate Records. All transactions of PWS have been promptly and properly
recorded or filed in or with its respective books and records, and the minute
books contain complete and accurate records of the meetings and proceedings
thereof.




3.1.5     

PWS Directors and Management. The directors and management of PWS are as
follows:




Directors                      Managers

Al Radford                    Al Radford, President

Ken Weenink                Ken Weenink, Secretary

                                    Vern Graham, Business Development Manager

                                    Chance Radford, Operations Manager



3.1.6     

Liabilities. PWS has no material liabilities of any kind whatsoever, contingent
or non-contingent, other than those reported in the Financial Statements and
those incurred in the ordinary course of business, including, without
limitation, commercial real estate leases, utilities, telephone, and legal
services.




3.1.7     

Liabilities at Closing. Except as may otherwise be set forth in Section 3.1.6
above, the value of all liabilities of PWS, including any exposure under any
guarantees, as at the Closing, shall not be in excess of those normally incurred
and paid in the ordinary course of business.

 


 

8

--------------------------------------------------------------------------------

Exhibit 10


 



3.1.8     

Assets. PWS has good and marketable, legal and beneficial title to all of the
property comprising the Assets, free and clear of all Encumbrances except as
disclosed in Schedule 3.1.8 hereto. The Assets constitute all of the property,
rights and other assets used by PWS, or which are necessary or desirable to
conduct the Business as conducted prior to the date hereof. Without limiting the
generality of the foregoing, no Personal Property or Fixed Plant and Equipment
is leased or otherwise used in the Business subject to any agreement with any
third party except as disclosed in Schedule 3.1.8 hereto.




3.1.9     

Corporate Records and Financial Statements. All material transactions relating
to the Business have been promptly and properly recorded or filed in or with PWS
’s books and records. The minute books of PWS contain complete and accurate
records of the meetings and proceedings thereof. The Financial Statements
(copies of which are attached hereto as Exhibit A) fairly and accurately present
the financial condition of the Business as at such dates.




3.1.10     

Environmental Compliance. Except in compliance with Environmental Laws, to the
knowledge of PWS , PWS has not caused or permitted, and PWS have no knowledge
of, any material release or disposal by any person of any Hazardous Substance on
or from any premises formerly or presently used in the Business. All Hazardous
Substances generated, handled, stored, treated, processed, transported or
disposed of in the course of the Business have been generated, handled, stored,
treated, processed, transported or disposed of in all material respects, in
compliance with applicable Environmental Laws and the Environmental Permits.




3.1.11     

Payment of Taxes. PWS has paid all Taxes due and payable in relation to the
Business and has paid all assessments that PWS has received in respect of Taxes.




3.1.12     

Reassessments. No reassessments of Taxes have been issued against PWS in
relation to the Business nor is PWS aware of any pending or threatened
assessment or reassessment for Taxes. PWS has not executed or filed with any
Governmental Authority any agreement extending the period for assessment,
reassessment or collection of any Taxes.




3.1.13     

Withholdings. PWS has withheld from each payment made to any of the Employees of
the Business or former Employees, officers and directors, and to all other
persons, all amounts required by law and will continue to do so until the
Closing and has remitted or will remit, such withheld amounts within the
prescribed periods to the appropriate Governmental Authority. PWS has charged
and collected and has remitted or will remit on a timely basis all Taxes as
required by Applicable Law on any sale, supply or delivery whatsoever, made in
relation to the Business.




9

--------------------------------------------------------------------------------

Exhibit 10

3.1.14     

Contracts. PWS is not a party to, or bound by, any material contract, agreement
or commitment of any kind in relation to the Business other than this Agreement
and the Material Contracts (attached hereto as Exhibit B). The Material
Contracts are in full force and effect. There is not any pending or, to the
knowledge of PWS, threatened cancellation, existing default, or event under any
of the Material Contracts which, after notice or lapse of time, or both, would
constitute a default under any of the Material Contracts. Except as set forth on
Exhibit B, all of the Material Contracts are terminable on reasonable notice as
required by Applicable Law if termination is not expressly provided for, or
sixty (60) days notice or less if a time period prior to termination is
provided. All quotations and price lists provided and outstanding to customers
of the Business up to the Closing contain normal business terms for the Business
and have been provided in the ordinary course of the Business.




3.1.15     

Employees. Complete and accurate particulars of the Employees pertaining to the
date of hire of such Employees and their annual remuneration and the names of
those on long term disability, workers’ compensation or leave of absence (if
any) will be provided to the Company upon request. PWS does not have any written
employment agreements relating to any of the Employees, except as disclosed in
Schedule 3.1.15 hereto.




3.1.16     

Collective/Employment Agreements. None of the Employees is employed under a
contract which cannot be terminated by PWS , with or without notice, including
those Employees who are employed on indefinite hire requiring reasonable notice
of termination by Applicable Law. PWS is not a party, either directly or by
operation of law, to any collective bargaining agreement. No trade union,
council of trade unions, employee bargaining agency or affiliated bargaining
agent holds bargaining rights with respect to any of the Employees of the
Business by way of certification, interim certification, voluntary recognition,
or successor rights. There are no threatened or pending union organizing
activities involving the Employees and there are no threatened labor disputes or
work stoppages relating to, or connected with, the Business.




3.1.17     

Occupational Health and Safety. There are no outstanding inspection orders or
charges or any other Orders made against PWS or the Business. PWS is in
compliance with all occupational health and safety rules and regulations in all
material respects in relation to the Business and there are no outstanding
violations of such rules and regulations.




3.1.18     

Insurance. The Assets are insured by reputable insurers against liability, loss
and damage in such amounts and against such risks as is prudent for the
Business, and such insurance coverage will be continued in full force and effect
up to and including the Closing. All insurance policies relating to the Business
are in full force and effect and PWS is not in default with respect to any of
the provisions contained in any such insurance policy. PWS is not aware of any
events or occurrences that could reasonably form the basis for a claim under
PWS’s policies of insurance.




3.1.19     

Permits. PWS is in possession of and is in compliance with all Permits required
by any Governmental Authority which are necessary to conduct the Business.




3.1.20     

Absence of Legal Conflicts. The execution and delivery of this Agreement by PWS
does not, and the performance of this Agreement by such parties of the
transactions contemplated by this Agreement will not:


10

--------------------------------------------------------------------------------

Exhibit 10



3.1.20.1     

conflict with or violate the constituent documents of PWS or any resolution of
the directors thereof or the Shareholders;




3.1.20.2     

conflict with or violate any Applicable Law; or




3.1.20.3     

result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of an Encumbrance on any of Assets pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which PWS is a party in relation to the
Business or by which the Business or the Assets is bound or affected, which, in
any such case, would prohibit or delay such parties’ ability to perform their
respective obligations under this Agreement.




3.1.21     

Litigation. There are no claims, actions, proceedings, suits, investigations or
reviews pending or, to the knowledge PWS, threatened against PWS or otherwise in
relation to the Business or the Assets or the PWS Shares , before or by any
Governmental Authority or court.




3.1.22     

Conduct of Business - Changes. After December 31, 2008:




3.1.22.1     

PWS will have conducted the Business in the ordinary course, using reasonable
efforts to preserve the Business;




3.1.22.2     

there will not have been any material adverse change in the Assets, affairs or
financial condition of the Business without notification to the Company;




3.1.22.3     

PWS will not have, without notification to the Company:




3.1.22.3.1     

increased the compensation paid or payable to any of the Employees or increased
the benefits to which the Employees are entitled or provided any new benefits
for any such employees; or




3.1.22.3.2     

modified, amended or terminated any contract to which it is or was a party in
relation to the Business, except in the ordinary course of business with a view
to the best interests of the Business.




3.1.23     

Copies of Documents etc. True and complete copies of the documents and
agreements listed in the Exhibits and Schedules hereto have been made available
to the Company and its counsel for review.




3.1.24     

Investment Intent. The Shareholders are acquiring the Company Shares for
investment purposes only and not with a view to or for resale or distribution
and will not resell or otherwise transfer or dispose of the Company Shares
except in accordance with the provisions of all Applicable Laws.




11

--------------------------------------------------------------------------------

Exhibit 10

3.2     

Company. The Company makes the representations and warranties set out hereto to
PWS, recognizing that PWS is relying on such representations and warranties in
entering into the transactions contemplated by this Agreement. All due diligence
searches, investigations or inspections by PWS, up to the Closing, are wi thout
prejudice to PWS’s right to rely upon the representations and warranties of the
Company in entering into the transactions contemplated by this Agreement.




3.2.1     

Incorporation and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
is duly qualified as a foreign corporation in all jurisdictions in which the
failure to so qualify would have a material adverse effect on the Company.




3.2.2     

Authority, Consents and Approvals. The Company has the corporate power and
authority to enter into this Agreement and to perform the transactions
contemplated by this Agreement , subject to approval of the Company’s
stockholders and the filing of pertinent disclosure filings with the Commission.
This Agreement has been duly authorized, executed and delivered by the Company’s
board of directors and, subject to approval of the Company’s stockholders,
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
Except for obtaining approval of the Company’s stockholders, no other
proceedings on the part of the Company are necessary to authorize the
consummation of the transactions contemplated hereby. The execution, delivery
and performance of this Agreement and the agreements contemplated herein will
not require the Company to obtain any other consent, waiver, authorization or
approval of, or make any filing with or give prior notice to, any person, except
for any such consents, waivers, authorizations or approvals which relate to the
approval of the Company’s stockholders and disclosure filings with the
Commission.




3.2.3     

Capitalization of the Company. The authorized capital of the Company consists of
five hundred million (500,000,000) common shares par value $0.001, of which
seven million one hundred and forty six thousand three hundred and eighteen
(7,146,318) common shares are issued and outstanding, and five million
(5,000,000) preferred share par value $0.001, of which zero (0) preferred shares
are issued and outstanding (the “Outstanding Shares”). The Outstanding Shares
are duly authorized, validly issued, fully paid and non-assessable. There are no
outstanding options, warrants or rights to purchase or acquire, or securities
convertible into or exchangeable for, any shares or other securities in the
capital of the Company, and there are no other contracts, commitments,
agreements, understandings, arrangements or restrictions which require the
Company to issue, sell or deliver any of its respective shares or other
securities, other than shares to be issued in connection with this Agreement.
The Company’s Shares bear no restriction on transfer that would prohibit
conveyance to the Shareholders.




3.2.4     

Corporate Records. All transactions of the Company have been promptly and
properly recorded or filed in or with its respective books and records, and the
minute books contain complete and accurate records of the meetings and
proceedings of stockholders and directors thereof.




12

--------------------------------------------------------------------------------

Exhibit 10

3.2.5     

Company Directors. The officers and directors of the Company are as follows:




            Directors                                         Officers



Ruairidh Campbell                 Ruairidh Campbell, Chief Executive
Officer, Chief Financial Officer and Principal Accounting Officer



3.2.6     

Liabilities. The Company has no material liabilities of any kind whatsoever,
contingent or non-contingent, other than those reported in the financial
statements filed with the Commission as part of the Company’s annual and
quarterly reports and those incurred in the ordinary course of business,
including, without limitation, commercial real estate leases, utilities,
telephone, and legal services.




3.2.7     

Liabilities at Closing. Except as may otherwise be set forth in Section 3.2.6
above, the value of all liabilities of the Company, including any exposure under
any guarantees, as at the Closing, shall not be in excess of those normally
incurred and paid by the Company in the ordinary course of business.




3.2.8     

Assets. The Company has good and marketable, legal and beneficial title to all
of the property comprising its assets, free and clear of all Encumbrances. Such
assets constitute all of the property, rights and other assets used by the
Company, or which are necessary or desirable to conduct the Company’s business
as conducted prior to the date hereof.




3.2.9     

Corporate Records. All material transactions relating to the Company’s business
have been promptly and properly recorded or filed in or with the Company’s books
and records. The minute books of the Company contain complete and accurate
records of the meetings and proceedings of stockholders and directors thereof.




3.2.10     

Payment of Taxes. The Company has paid all Taxes due and payable in relation to
the Company’s business and has paid all assessments that the Company has
received in respect of Taxes.




3.2.11     

Reassessments. No reassessments of Taxes have been issued against the Company in
relation to the Company’s Business nor is the Company aware of any pending or
threatened assessment or reassessment for Taxes. The Company has not executed or
filed with any Governmental Authority any agreement extending the period for
assessment, reassessment or collection of any Taxes.




3.2.12     

Contracts. The Company is not a party to, or bound by, any material contract,
agreement or commitment of any kind in relation to its business other than this
Agreement, which agreement is in full force and effect.




3.2.13     

Occupational Health and Safety. There are no outstanding inspection orders or
charges or any other Orders made against the Company or its business. The
Company is in compliance with all occupational health and safety rules and
regulations in all material respects in relation to its business and there are
no outstanding violations of such rules and regulations.




3.2.14     

Insurance. The Company carries no insurance related to its business or assets.


13

--------------------------------------------------------------------------------

Exhibit 10



3.2.15     

Permits. The Company is in possession of and is in compliance with all Permits
required by any Governmental Authority that are necessary to conduct the
Company’s business.




3.2.16     

Absence of Legal Conflict. The execution and delivery of this Agreement by the
Company does not, and the performance of this Agreement by the Company and the
consummation by it of the transactions contemplated by this Agreement will not:




3.2.16.1     

conflict with or violate the constituent documents of the Company;




3.2.16.2     

conflict with or violate any Applicable Law; or




3.2.16.3     

result in any breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company is a party or
by which the Company is bound or affected, which, in any such case, would
prohibit or delay the Company's ability to perform its obligations under this
Agreement.




3.2.17     

Litigation. There are no claims, actions, proceedings, suits, investigations or
reviews pending or, to the knowledge of the Company’s director , threatened
against the Company or otherwise in relation to the Company or its assets or the
Outstanding Shares, before or by any Governmental Authority or court.




3.2.18     

Copies of Documents etc. True and complete copies of the documents and
agreements listed in the Exhibits and Schedules hereto have been made available
to PWS and its counsel for review.




3.2.19     

Investment Intent. The Company is acquiring the PWS Shares for investment
purposes only and not with a view to or for resale or distribution and will not
resell or otherwise transfer or dispose of the PWS Shares except in accordance
with the provisions of all Applicable Laws.




ARTICLE IV
CLOSING
 

4.1.      PWS’s Deliveries at Closing. At the Closing or as soon as practicable
thereafter PWS will deliver or will cause the Shareholders to deliver to the
Company the following:



4.1.1     Share certificates representing the PWS Shares to be delivered to the
Company;



   4.1.2    Any consents required to transfer the PWS Shares to the Company;



4.1.3     A certified copy of the resolution of the directors of PWS authorizing
the execution and delivery of this Agreement and all documents to be executed
and delivered by PWS at Closing;

4.1.4     Documentation, acceptable to the Company, evidencing that PWS has
obtained a world-wide exclusive-use agreement of the equipment manufactured by
Maple Leaf Development Corporation which is used in PWS’s proprietary process;

14

--------------------------------------------------------------------------------

Exhibit 10



4.1.5      All discharges and notices of discharge, estoppel letters, pay-out
letters or similar discharging documentation, in registrable form if required,
which are necessary or desirable to effect or evince the discharge of any
Encumbrances, all of which are satisfactory in form and content to the Company,
acting reasonably;



4.1.6     A certificate PWS certifying that at and as of the Closing, the
representations and warranties contained in this Agreement are true and correct
as if made at the Closing and that all covenants, agreements and conditions
required by this Agreement to be performed or complied with by PWS prior to or
at the Closing have been performed and complied with; and



4.1.7      Such other documents, certificates, instruments and agreements as are
required or contemplated to be delivered by PWS or the Shareholders pursuant to
this Agreement.



4.2      The Company’s Deliveries at Closing. At the Closing or as soon as
practicable thereafter, the Company shall deliver to the Shareholders and PWS,
as applicable:



4.2.1     Share certificates representing the Company Shares, issued to the
Shareholders on a pro rata basis to be delivered to the Shareholders;



4.2.2     A certified copy of resolutions of the board of directors of the
Company authorizing:



4.2.2.1     the exchange of shares by the Company;



4.2.2.2     the execution and delivery of this Agreement and all documents to be
executed and delivered by the Company at Closing;



4.2.2.3     the appointment of Al Radford as chief executive officer, chief
financial officer and principal accounting officer of the Company, effective as
of Closing;



4.2.2.4     the appointment of one (1) person to the Company’s board of
directors nominated by the Shareholders;



4.2.3     A certificate of an officer of the Company, dated as of the Closing,
certifying on behalf of the Company that at and as of the Closing the
representations and warranties of the Company contained in this Agreement are
true and correct as if made at the Closing and that all covenants, agreements
and conditions required by this Agreement to be performed or complied with by
the Company prior to or at the Closing have been performed and complied with,
except as otherwise specifically disclosed to PWS by notice in writing; and



4.2.4     Such other documents, certificates, instruments and agreements as are
required or contemplated to be delivered by the Company pursuant to this
Agreement.

 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING



5.1     Conditions Precedent to Obligations of the Company. The obligations of
the Company under this Agreement to consummate the Closing contemplated hereby
shall be subject to the satisfaction, or the waiver of the Company, on or before
the Closing, of the following conditions:

15

--------------------------------------------------------------------------------

Exhibit 10



        5.1.1     Representations and Warranties True. The representations and
warranties of PWS shall be in all material respects true and accurate as of the
date when made, and, except as to representations and warranties which are
expressly limited to a state of facts existing at a time prior to the Closing,
shall be in all material respects true and accurate at and as of the Closing.



5.1.2     Performance of Covenants. PWS shall have performed and complied in all
material respects with each and every covenant, agreement and condition required
by this Agreement to be performed or complied with by it prior to or as of the
Closing.



5.1.3     No Governmental or Other Proceeding or Litigation. No order of any
court or administrative agency shall be in effect which restrains or prohibits
any transaction contemplated hereby; and no suit, action, other than the
exercise of dissenters' rights, investigation, inquiry or proceeding by any
governmental body or other person or entity shall be pending or threatened
against PWS or any of the Shareholders which challenges the validity or
legality, or seeks to restrain the consummation, of the transactions
contemplated hereby.

     

5.1.4     Contracts. PWS will have secured no less than one (1) commercial
contract with an oil and gas producer for the application of its proprietary
process in the field that realizes a gross amount of no less than two million
dollars ($2,000,000) per annum.



5.1.5     Closing Documentation. The Company shall have received the documents
identified in Section 4.1 and such additional documentation at the Closing as
the Company and its counsel may reasonably require to evidence compliance by PWS
and the Shareholders with all of their obligations under this Agreement.



5.2     Conditions Precedent to Obligations of PWS. The obligations of PWS and
the Shareholders under this Agreement to consummate the Closing contemplated
hereby shall be subject to the satisfaction, or to the waiver by PWS and the
Shareholders, on or before the Closing, of the following conditions:



     5.2.1     Representations and Warranties True. The representations and
warranties of the Company shall be in all material respects true and accurate as
of the date when made, and, except as to representations and warranties which
are expressly limited to a state of facts existing at a time prior to the
Closing, shall be in all material respects true and accurate at and as of the
Closing.



     5.2.2     Performance of Covenants. The Company shall have performed and
complied in all material respects with each and every covenant, agreement and
condition required by this Agreement to be performed or complied with by it
prior to or as of the Closing.



     5.2.3     No Governmental or Other Proceeding or Litigation. No order of
any court or administrative agency shall be in effect which restrains or
prohibits any transaction contemplated hereby; and no suit, action, other than
the exercise of dissenters' rights, investigation, inquiry or proceeding by any
governmental body or other person or entity shall be pending or threatened
against the Company which challenges the validity or legality, or seeks to
restrain the consummation, of the transactions contemplated hereby.

16

--------------------------------------------------------------------------------

Exhibit 10



         5.2.4     Pre-Closing Private Placement. At Closing, the Company shall
have raised seven hundred and fifty thousand dollars ($750,000) in a private
placement of the Company’s common stock, par value $0.001.     



5.2.5     Stock Option Plan. Pursuant to the approval of the Company’s
stockholders, the Company shall have adopted an employee stock option plan for
the grant of incentive stock options and non-statutory stock options.



5.2.6     Employment Agreements. The Company shall have entered into employment
agreements with Al Radford and other key Employees which agreements will include
compensation entitlements up to an aggregate of two million (2,000,000) stock
options that will vest over the term the agreements in amounts to be determined
at the fair market value on the date of grant.



5.2.7     Non-Competition and Confidentiality Agreements. The Company shall have
entered into non-competition and confidentiality agreements with all key
Employees and employees of the Company in forms acceptable to all parties.



5.2.8     Board of Directors. At Closing the Company’s board of directors shall
consist of three (3) members, one (1) of which will have been nominated by the
Shareholders (see Section 4.2.2.4).



5.2.9     Name Change. Subject to the approval of the Company’s stockholders as
well as regulatory approval, the Company shall, at Closing, change its name to
“________________”.



         5.2.10     Post-Closing Private Placement. The Company agrees that
within ninety (90) days of Closing, the Company shall complete a private
placement, on a best efforts basis, to raise an additional seven hundred and
fifty thousand dollars ($750,000) in a private placement of the Company’s common
stock, par value $0.001.



5.2.11     Closing Documentation. PWS shall have received the documents
identified in Section 4.2 and such additional documentation at the Closing as
PWS, the Shareholders and their respective counsel may reasonably require that
evidences the Company’s compliance with all of its obligations under this
Agreement.



ARTICLE VI
INDEMNIFICATION



6.1      Indemnity of PWS. The Company agrees to defend, indemnify and hold
harmless PWS from and against, and to reimburse PWS with respect to any Loss
(“PWS Losses”), asserted against or incurred by PWS by reason of, arising out
of, or in connection with any material breach of any representation or warranty
contained in this Agreement made by the Company or in any document or
certificate delivered by the Company pursuant to the provisions of this
Agreement or in connection with the transactions contemplated thereby.
Notwithstanding the foregoing provisions of this Section 6.1, no claim for
indemnification shall be made by PWS against the Company unless and until the
aggregate PWS Losses shall exceed $25,000.



17

--------------------------------------------------------------------------------

Exhibit 10

6.2      Indemnity of the Company. PWS agrees to defend, indemnify and hold
harmless the Company from and against, and to reimburse the Company with respect
to any Loss (“Company Losses”), asserted against or incurred the Company by
reason of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement and made by PWS, or in
any document or certificate delivered by PWS, pursuant to the provisions of this
Agreement or in connection with the transactions contemplated thereby; provided,
however, that PWS shall only be required to defend, indemnify and hold harmless
the Company for the representations and warranties made by PWS. Notwithstanding
the foregoing provisions of this Section 6.2, no claim for indemnification shall
be made by Company against PWS unless and until the aggregate Company Losses
shall exceed $25,000.



6.3      Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VI. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party's own cost and expense, including the cost and expense of
reasonable attorneys' fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party's legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior written consent of the Indemnifying Party which consent shall not be
unreasonably withheld.



ARTICLE VII

JOINT AND SEVERAL OBLIGATIONS



7.1     PWS and the Shareholders acknowledge and agree that the Company is
entering into this Agreement in reliance upon the personal covenants of PWS and
the Shareholders and, accordingly, all covenants, representations and warranties
provided by PWS and the Shareholders in this Agreement are provided on a joint
and several basis as between PWS and the Shareholders with the intent and effect
that PWS and the Shareholders shall be jointly and severally bound thereby, and
responsible therefor, up to the Closing. However, after the Closing, while PWS
and the Shareholders shall remain jointly and severally liable for the breach of
any representations, warranties or covenants under this Agreement made by any of
PWS and the Shareholders, the Shareholders will have no right of contribution
from PWS in relation thereto. The Shareholders agree with the Company that each
shall perform each and every covenant, agreement and obligation of PWS and the
Shareholders in this Agreement, and that PWS and the Shareholders shall be bound
by all such covenants, agreements and obligations as if they were providing such
covenants and agreements, and assuming such obligations, personally.



18

--------------------------------------------------------------------------------

Exhibit 10

ARTICLE VIII

MISCELLANEOUS
 

8.1.      Amendment and Modification; Waiver. This Agreement may only be amended
or modified in writing, signed by all of the parties hereto. No waiver in
writing of any provision of this Agreement shall constitute a waiver of any
other provision nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.



8.2.      Further Assurances. The parties will execute and deliver such further
documents and do such further and other things as may be necessary to carry out
and give effect to the intent of this Agreement and the transactions
contemplated hereby.



8.3.      Expenses. Except as otherwise expressly provided in this Agreement and
whether or not the transactions contemplated by this Agreement are completed,
the parties shall bear their own respective expenses (including, but not limited
to, all compensation and expenses of counsel, consultants, actuaries and
independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.



8.4.      Public Disclosure. The parties agree that neither will issue and press
release, public announcement or public statement in connection with the
prospective acquisition without the prior consent of the other party, except as
may be required to comply with the requirements of Applicable Laws



8.5.      Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto, such consent not to be unreasonably withheld.



8.6.      Parties in Interest. This Agreement shall enure to the benefit of and
be binding upon the parties hereto and their respective successors, heirs or
other personal legal representatives and permitted assigns. Except as expressly
provided in this Agreement, nothing in this Agreement is intended to confer upon
any person other than the Company, PWS, the Shareholders, or their respective
successors, heirs or other personal legal representatives or permitted assigns,
any rights or remedies under or by reason of this Agreement.



8.7.      Counterparts. This Agreement and any amendments hereto may be executed
in one or more counterparts, each of which shall be deemed to be an original by
the parties executing such counterpart, but all of which shall be considered one
and the same instrument. A signed facsimile copy of this Agreement shall be
effectual and valid proof of execution and delivery.



8.8.      Performance on Holidays. If any action is required to be taken
pursuant to this Agreement on or by a specified date which is not a Business
Day, then such action shall be valid if taken on or by the next succeeding
Business Day.



8.9      Notice. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:

19

--------------------------------------------------------------------------------

Exhibit 10



     If to Company:
 

Montana Mining Corp.

1403 East 900 South
Salt Lake City, UT 84105
United States of America
Attn: Ruairidh Campbell, chief executive officer

Phone Number: (801) 582-9609
Fax Number: (801) 582-9629

Email: ruairidhcampbell@msn.com



     If to PWS:
 

Produced Water Solutions, Inc.
19 Fawn Close
Sylvan Lake, Alberta T4S 1X4
Canada

Attention: Al Radford, president

Phone Number: (403) 620-6773, (403) 887-8558
Fax Number: (403) 887-8557
Email:aradford@pwsinc.ca

 

8.10.      Governing Law. This Agreement will be construed and enforced in
accordance with and governed by the laws of the State of Utah, without reference
to principles of conflicts of law. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
State of Utah in connection with any dispute arising under this Agreement and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of such proceeding
in such jurisdictions. Each party hereby agrees that if another party to this
Agreement obtains a judgment against it in such a proceeding, the party which
obtained such judgment may enforce same by summary judgment in the courts of any
country having jurisdiction over the party against whom such judgment was
obtained, and each party hereby waives any defenses available to it under local
law and agrees to the enforcement of such a judgment. Each party to this
Agreement irrevocably consents to the service of process in any such proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party at its address set forth herein. Nothing herein shall
affect the right of any party to serve process in any other manner permitted by
law.



8.11.      Headings. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement.



8.12.      Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.



20

--------------------------------------------------------------------------------

Exhibit 10

8.13.      Entire Agreement. This Agreement, the Exhibits and Schedules, and any
instruments and agreements to be executed pursuant to this Agreement, sets forth
the entire understanding of the parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.



IN WITNESS WHEREOF each of the parties hereto has executed this Agreement as of
the date first set forth above.



Montana Mining Corp.



/s/ Ruairidh Campbell                                    

By: Ruairidh Campbell                              

Chief Executive Officer



Produced Water Solutions, Inc.



/s/ Al Radford                                   

By: Al Radford                         

President

                         



Produced Water Solutions, Inc. Shareholders



Canadian Prestige Ltd.



/s/ Al Radford               

By: Al Radford
Owner



Maple Leaf Development Corp.



/s/ Ken Weenick          

Ken Weenink



/s/ Brian Gossne          

Brian Gossen



21

--------------------------------------------------------------------------------

